Gomer Jones was a party to the injunction proceedings, and was vice president of District No. 21, United Mine Workers of America. The record shows that he knew what he was about, and that he was guilty of wilful disobedience to the order of injunction, if in fact he disobeyed it, and the punishment would not be excessive. In passing, it may also be said that, in contempt proceedings for violating an injunction, I believe it is better to follow the rule laid down by the Supreme Court of the United States, to the effect that the guilt of the defendant must be established beyond a reasonable doubt, because it is a criminal contempt. Gompers v. Buck Stoves, etc, Co., 221 U.S. 418, 34 L.R.A. (N.S.) 874; Gompers v. United States, 233 U.S. 604, Ann. Cas. 1915D, p. 1044; and Staley v. South Jersey Realty Co., 83 N.J. Eq. 300, 90 A. 1042, Ann. Cas. 1916B, p. 955.
My dissent, however, is based upon the ground that there is nothing in the record to show that Jones was guilty of contempt by violating the order of injunction. It is true that the order is very broad and comprehensive; but I do not think it was intended, or that the words used indicate, that the defendants were enjoined from going upon the premises of the plaintiffs except for the purpose of intimidation or injury to their employees or property. Upon this point, the order of injunction comprises six sections. Section one enjoins the defendants from assaulting, attempting to assault, threatening or using offensive language toward any employee of the plaintiffs or any one seeking employment from them.
Section two enjoins the defendants from intimidating or indulging in any conduct calculated to intimidate the employees of the plaintiff, or from following or surrounding them or any person seeking employment from the plaintiffs, for the purpose of interfering with *Page 875 
any such person or persons in the discharge of their duties as such employees.
Section three enjoins the defendants from following any employee of the plaintiffs, or any person seeking employment from them, to their homes, against their will, for the purpose of annoying or intimidating them with respect to their employment by the plaintiffs.
Section five enjoins the defendants from enticing the employees of the plaintiffs, or any person seeking employment from them, by force, threats and intimidation, to leave or refuse to enter the service of the plaintiffs, upon the ground that plaintiffs are not conducting their business as desired by the defendants.
Section six enjoins the defendants from destroying or attempting to destroy property of any kind of the plaintiffs, and from attempting to destroy or interfere with, in any manner, any such property.
I do not think that the record shows that the provisions of any of these sections were violated by Jones.
Section four reads as follows: "From congregating in large or small numbers at or near the place of business of the plaintiffs, or the home or abode of any of its officers, agents or employees, or any person or persons seeking employment of plaintiffs, or on or near any of the property owned and controlled by plaintiffs, as described and set forth in the complaint herein, and from congregating upon any road or highway traveled by the officers, agents, or employees of plaintiffs, for the purpose of intimidating, through force of numbers, any officer, agent or employee of the plaintiffs, or any person or persons seeking employment of the plaintiffs, and thereby preventing them from continuing in the service of the plaintiffs or from entering their employ."
A careful consideration of this section leads me to the conclusion that Jones did not violate any of its provisions. In reaching this conclusion I believe that the words, "for the purpose of intimidating, through force of numbers, any officer, agent or employee of the plaintiffs, or any person or persons seeking employment of *Page 876 
the plaintiffs," modify and refer to each of the preceding clauses in the section, and not merely to the clause next preceding the words quoted.
The learned chancellor certainly did not intend to enjoin them from congregating in large or small numbers near the place of business of the plaintiffs or near the homes of its employees or the homes of persons seeking employment from the plaintiffs, regardless of their intention in so doing. This would place the order of injunction in direct conflict with the principles decided in Local Union No. 313 v. Stathakis, 135 Ark. 86; and it cannot be assumed that the learned chancellor had any such intention. Every situation which could result in harm to the employees of the plaintiffs or persons seeking employment from them, or in injury to their property, was met in the injunction, and I cannot think that the learned chancellor meant to enjoin the defendants from congregating in large or small numbers at or near the business of the plaintiffs or their homes, for a peaceful or lawful purpose. It will be noted that the injunction is directed with equal force against large or small numbers and at places near the business place of the plaintiffs and the abodes not only of its employees but of those seeking employment. In short, I think the injunction was only against such assemblages when they were for the purpose of intimidation or interference with the business of the plaintiffs; and I find no proof in the record of any such purpose on the part of Jones.
Mr. Justice HUMPHREYS authorizes me to state that he concurs in the views here expressed. *Page 877